Citation Nr: 0713748	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease with lumbar strain, to 
include the propriety of a reduction of the disability rating 
from 40 percent disabling to 20 percent disabling effective 
January 1, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from April 1993 to April 
1997.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In a June 1997 rating decision, service connection was 
granted for lumbar strain; 
a noncompensable (zero percent) disability rating was 
assigned.  In a January 1998 rating decision, a 10 percent 
disability rating was assigned for lumbar strain.  In a 
November 1999 rating decision, a 40 percent disability rating 
was assigned for lumbar strain effective January 4, 1999.

In the August 2002 rating decision, a rating in excess of 40 
percent for lumbar strain was denied.  The veteran perfected 
an appeal as to that denial.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the claims folder.

In January 2005, the Board remanded the claim for an 
increased rating for the lumbar spine disability for further 
development.  In December 2005, the Board again remanded the 
claim.

In a March 2006 rating decision, the VA Appeals Management 
Center (AMC) characterized the veteran's service-connected 
lumbar spine disability as degenerative disc disease with 
lumbar strain and proposed to reduce the rating for the 
service-connected degenerative disc disease with lumbar 
strain from 40 percent disabling to 20 percent disabling.  
The veteran was notified of that proposal in July 2006.  

In a September 2006 rating decision, the AMC implemented the 
proposal to reduce the disability rating from 40 percent to 
20 percent, effective January 1, 2007.  
In September 2006, the VA AMC issued a supplement statement 
of the case (SSOC) reflecting that the issue is now 
entitlement to an increased disability rating for service-
connected degenerative disc disease with lumbar strain, to 
include the propriety of the reduction of the disability 
rating from 40 percent disabling to 20 percent disabling 
effective January 1, 2007.  The claims folder was thereupon 
returned to the Board.  

In February 2007, the Board received additional medical 
evidence that was not considered in the September 2006 SSOC.  
In March 2007, the veteran's representative waived agency of 
original jurisdiction consideration of that evidence.  See 
38 C.F.R. § 20.1304 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.

Issues not on appeal

In January 2005, the Board denied service connection for a 
right knee disability.  
In December 2005, the Board denied an increased rating for a 
left knee disability.  Those issues have been resolved and 
they will be discussed no more herein.  See 38 C.F.R. 
§ 20.1103 (2006). 


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.




Private medical evidence dated in October 2006 reflects that 
the veteran was referred to a Dr. E., orthopedic surgeon, 
"for his opinion in [the] patient's regard."  Records from 
Dr. E. need to be obtained, since these records appear to 
pertain to the veteran's current level of disability.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain records from Dr. E, 
orthopedic surgeon.  Any such records so 
obtained should be associated with the 
veteran's VA claims folder.    

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).





_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

